           Case
           Case2:21-cr-00020-JAD-BNW
                2:21-cr-00020-JAD-BNW Document
                                      Document13
                                               9 Filed
                                                 Filed03/22/21
                                                       03/23/21 Page
                                                                Page11of
                                                                      of22



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 United States of America,                         2:21-CR-020-JAD-BNW

 8                 Plaintiff,                        Preliminary Order of Forfeiture

 9          v.

10 Fresenius Kabi Oncology Limited,

11                 Defendant.

12         This Court finds Fresenius Kabi Oncology Limited pled guilty to Count One of a
13 One-Count Criminal Information charging it with refusal to permit access to records in

14 violation of 21 U.S.C. §§ 331(e) and 374(a). Criminal Information, ECF No. __; Change of

15 Plea, ECF No. __; Plea Agreement, ECF No. __.

16         This Court finds Fresenius Kabi Oncology Limited agreed to the imposition of the in
17 personam criminal forfeiture money judgment of $20,000,000 set forth in the Plea

18 Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. __; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

20         The in personam criminal forfeiture money judgment is (1) any property, real or
21 personal, which constitutes or is derived from proceeds traceable to violations of 21 U.S.C.

22 §§ 331(e) and 374(a), a specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7)(F),

23 involving a Federal health care offense as defined in 18 U.S.C. § 24, or a conspiracy to

24 commit such offense or (2) property, real or personal, that constitutes or is derived, directly

25 or indirectly, from gross proceeds traceable to the commission of 21 U.S.C. §§ 331(e) and

26 374(a), involving a Federal health care offense as defined in 18 U.S.C. § 24, and is subject to

27 forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §

28 982(a)(7); and 21 U.S.C. § 853(p).
           Case
           Case2:21-cr-00020-JAD-BNW
                2:21-cr-00020-JAD-BNW Document
                                      Document13
                                               9 Filed
                                                 Filed03/22/21
                                                       03/23/21 Page
                                                                Page22of
                                                                      of22



 1          This Court finds that Fresenius Kabi Oncology Limited shall pay an in personam

 2   criminal forfeiture money judgment of $20,000,000 to the United States of America

 3   pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C.

 4   § 2461(c); 18 U.S.C. § 982(a)(7); and 21 U.S.C. § 853(p).

 5          This Court finds that on the government’s motion, the Court may at any time enter

 6   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 7   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 8   32.2(b)(2)(C).

 9          The in personam criminal forfeiture money judgment complies with Honeycutt v.

10   United States, 137 S. Ct. 1626 (2017).

11          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

12   the United States of America recover from Fresenius Kabi Oncology Limited an in

13   personam criminal forfeiture money judgment of $20,000,000.

14          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

15   copies of this Order to all counsel of record and three certified copies to the United States

16   Attorney’s Office, Attention Asset Forfeiture Unit.

17          DATED _____________________,
                  March 23, 2021.        2021

18

19

20                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                    2
